SÜMNÉR, j.
Thé plaintiffs iñ these twó cásés' háVe brought suit; one; the husbánd; for loss óf servicés; and thé othéi-; the wife for physical injuriés suffered, on account óf ah automobile áécident. The jury féturned a verdict for' thé -óvifé, Mágg-ié Rutkówich, ih thé siim óf $4000, áhd for the husband, William Rútk.owieh, ih thé sum óf $500. The déféhdant has- filed motions for néw trials.
Thé plaintiff, Mággie Rutkówich, testified that shé was driving á horsé áhd Buggy oh thé right side Of Washington street, in Providence, going-in a wésterly direction; that the defendant, driving a seven passenger sedán, came from behind on her left, hit her buggy, drove it against a truck on her right, and that the shock of the collision raised her up so that she hit her right side on the iron bar of the seat. She claimed that some spokes were broken in her right front wheel, and it also appeared, that the left sháft of her vehicle was broken.
The defendant claimed that, as hé was passing- the plaintiff, Maggie Rut-kowich, turned her horse into him and in that way caused the collision. The claim of the defendant seems improbable, in that his car did not strike the horse, and a careful examination of his testimony and that of his witnesses satisfies the court that his failure to allow sufficient room for the passage of his car was the cause of the accident. There were two vehicles áhead of the plaintiff, along thé right side of the curb, and she must *105necessarily turn out to pass tHeiri: The •defendant probably realized that fact arid’ hurried st> that, as He significantly says in his testimony, “I got there ahead of her.” The defendant had had his driver’s license only three ■days and probably was not sufficiently fdiriiliar with his new car to‘ judge ■distances correctly.
For Plaintiffs: George F. Troy and Littlefield,' Otis & Knowles.
For Defendant: Joseph W. Gririiés;'
The defendant also claims that the amount of the verdict awarded to Maggie Rutkowich was excessive.
The plaintiff said that she was in bed' four weeks ás a result of • the accident; that she still has a pain in Tier spine bonej which affects her íhéáft and Head and sometimes makes Her fall down, and that she can do little work on the farm: Her two doctors' ascribe her present condition to .an injury to her back or spine, which is probably due to a wrenching. Dr. •Chapmaii says she hás- a chronic condition of arthritis iri the saero-iliac joint and the lower vertebrae of the ribs, which may have been caused by the accident, and says the pain may lást all her lifetime.
As far as appeared, the plaintiff, Maggie Rutkowich, was not throwri to the ground. ' Her injuries, if she has any, were caused by the jolting of her buggy against the truck. She is ,a woman weighing over 200 pounds and more susceptible to a wrenching for that reason. The plaintiff also claims that she has rectocele as a result of the accident. Her claim as to .serious injury is disputed by Drs. Palmer and Haberlin, the former saying that she is a malingerer. The jury believe the doctors for the plaintiff and 'the c.ourt is not disposed to overrule them.
One very significant witness in this case was Harold P. Thompson, a market gardener in Seekonk. He brought his day -book to court and, testifying from it, showed that Mrs. Rutkowich worked for him from the middle of July, 1923, till a few days befdre the .accident,- October 27; 1923, working four, five arid six d'dys d Week;- siiity-séven days' in all. He said she'was a “very robust and happy woriiari', and did a man’s work, hoeing, weeding arid bunching- vegetables.” He' also said that she cariie back the following Jurie and worked for hirii for two' days and a half but Had' to give' it up.
The verdict o'f $500 iri favor of the Husband is small arid can riot be questioned.
The plaintiff has apparently doné a man’s work mariy years. She' is 54' years old, with ári éxpéctáricy o'f- life of 18 years by the Carlisle tables. She' worked on an ice pond for 12 days in the spring of 1923 as a foremari, and also prior to that time had helped Her husbarid build d house. It does not seem unreasonable that a' woman as vigorous, industrious arid useful as she has • beeri, should be awarded' $4000 for the pain and suffering, as well as the physical handicap, which she has undergone the last two years arid may indefinitely undergo iri the future. It may be that the jury in view of her testimony that she and her husband owned the house as well as the buggy together, thought tna1-she was entitled to riiore than a wife’s usual share. There was no evidence showing her ordinary expenses of living. There was the testimony of Mr. Thompson that she had earned $243 in a period of about three months when working for him, and of Mr. Lake that she had earned $52 for Her 12 days’ work on the ice pond. The total of her earnings shown in those items in 1923 was about $300.
The court does not think that the amount awarded Mrs. Rutkowich is excessive, especially in view of the small amount awarded the husband.
The motions for new trials are' denied.